1/22/2015                                                                  Envelope Details


  Print this page

  Case # PD­1647­14
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/19/2015 05:01:25 PM
   Case Number                                  PD­1647­14
   Case Description
   Assigned to Judge
   Attorney                                     Jason Horton
   Firm Name                                    Jason Horton Law Firm
   Filed By                                     Teresa Collins
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Jason Horton Law Firm
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               6281040
   Order #                                      003817367­0

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            Stedmond Abdullah's Petition for Discretionary Review
   Reference Number              Abdullah
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=04588d9d­25e3­48a2­bc4d­64fc91300ceb   1/2
1/22/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/22/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     02:47:51 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             PM         petition for discretionary review.
   Documents
   Lead Document                                Abdullah­PDR­Petition.pdf                                          [Original]
   Attachments                                  Opinion 11­18­14 (Abdullah).pdf                                    [Original]


   eService Details
                                                                                                                  Date/Time
   Name/Email                               Firm                     Service Type               Status   Served
                                                                                                                  Opened
   Jason Horton
                                                                     EServe                     Sent     Yes      Not Opened
   jason@jasonhortonlaw.com
   State Prosecuting Attorney
                                                                                                                  01/22/2015
   Attorney                                                          EServe                     Sent     Yes
                                                                                                                  10:22:28 AM
   information@spa.texas.gov
   Jerry Rochelle
                                                                     EServe                     Sent     Yes      Not Opened
   jrochelle@txkusa.org
   Lauren Sutton
                                                                     EServe                     Sent     Yes      Not Opened
   lauren.sutton@txkusa.org




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=04588d9d­25e3­48a2­bc4d­64fc91300ceb                          2/2